COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Humphreys


KEN R. GALLAHAN
                                           MEMORANDUM OPINION *
v.   Record No. 0479-00-4                      PER CURIAM
                                             AUGUST 8, 2000
LINDA FLOOD


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        David T. Stitt, Judge

           (Ted Kavrukov; Kavrukov, Mehrotra & DiJoseph;
           Kavrukov & DiJoseph, on briefs), for
           appellant.

           (Dennis M. Hottell; Christopher Malinowski;
           Dennis M. Hottell & Associates, P.C., on
           brief), for appellee.


     Ken R. Gallahan appeals three orders entered by the circuit

court.   He contends that the trial court erred by (1) finding him

in contempt of court in its order of January 7, 2000; (2) by

considering and relying upon an order entered by the juvenile and

domestic relations district court (J&DR court); (3) finding no

changed circumstances warranting unsupervised visitation; (4)

considering matters not pleaded by Linda Flood (Flood); (5)

assessing attorney's fees against him for remarks made outside the

J&DR court; (6) ordering him to pay costs associated with a

witness; (7) assessing attorney's fees against him; and (8)


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
denying his motion for sanctions.   Flood seeks attorney's fees

incurred in this appeal.   Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

                             Background

     The parties are the parents of a single child, Trevor Ryan

Flood.   Pursuant to a consent order entered by the circuit court

on March 18, 1996, visitation between Gallahan and Trevor was

conditioned on the parties' participation in joint counseling

sessions, with costs shared equally.    Under the consent order, all

visitation between Trevor and Gallahan was to be supervised, with

Gallahan paying all costs associated with the supervised

visitation.   The designated counselor, Patricia H. Meyer, chose

Flood to supervise the visitations.    Gallahan ceased participating

in the joint counseling sometime in September 1996.   Gallahan

continued supervised visitation with Trevor for a period of time,

having fifty-five visits with Trevor in 1997, thirty-four in 1998,

and none in 1999.

     In early 1999, Gallahan filed a motion seeking unsupervised

visitation with Trevor, joint counseling at the Fairfax County

Family Counseling Unit, a psychological evaluation of Flood, and

payment of all fees, expenses and costs by Flood.   Flood filed a

petition for a rule to show cause, alleging that Gallahan failed

to participate in joint counseling as required by the March 18,

                               - 2 -
1996 consent decree and that he failed to pay his share of the

costs of supervised visitation.    Gallahan, proceeding pro se,

filed a motion to compel discovery.      The J&DR court held a two-day

hearing on September 29 and 30, 1999, although Gallahan failed to

appear on the second day.    By order entered October 19, 1999,

Gallahan was found to be in contempt of court for failing to abide

by the March 1996 consent decree.    In pertinent part, the J&DR

court barred visitation until Gallahan resumed joint counseling

with Meyer, and ordered Gallahan to pay $11,164.57 in costs, fees

and sanctions arising from his failure to appear on the second day

of the hearing; his filing a frivolous motion to compel discovery;

costs of consultation services rendered by Meyer and the costs of

her appearance on the second day of the hearing; and attorney's

fees.    He was ordered to pay $2,214.57 within thirty days, of

which $2,014.57 was one-half the consultation fees paid by Flood

to Meyer for her consultation services since 1996, and $200 was

the fee charged by Meyer for her appearance in J&DR court on

September 30, 1999.

        Gallahan appealed the J&DR court's decision to the circuit

court.    Prior to the trial, by order entered January 7, 2000, the

trial court found Gallahan in contempt of court for failing to pay

the $2,214.57 within the time required under the October 1999

decree, and remanded him to the custody of the sheriff until he

paid the amount due and $350 in attorney's fees.     Gallahan paid

the amount that day.

                                 - 3 -
     The circuit court conducted a hearing de novo on February 8

and 9, 2000.   In its final order entered February 25, 2000, the

trial court denied Gallahan's motion to change visitation because

he failed to prove a material change of circumstances warranting

the modification; suspended supervised visitation until Gallahan

resumed joint counseling with Meyer; required the parties to share

the cost of joint counseling, and ordered Gallahan to pay

$10,739.50 in sanctions, fees, and awards.    Prior to entry of the

final decree, Flood filed a motion for attorney's fees and

Gallahan filed a motion for sanctions.   In a separate order

entered February 25, 2000, both motions were denied.     Gallahan

appealed.

                     I.   Reliance on J&DR Order

     Gallahan contends that the trial court erred by allowing

testimony concerning the proceedings in the J&DR court.     We find

no error.   Gallahan misconstrues the effect of a hearing de novo

in circuit court following an appeal from a decision of the J&DR

court.   A hearing de novo allows the parties to present their case

unfettered by the presumption of correctness generally attached to

a previous court's determination on appeal.   See Box v. Talley, 1

Va. App. 289, 292, 338 S.E.2d 349, 351 (1986).     However, the order

entered by the J&DR court remains a valid, enforceable order until

the circuit court enters an overriding order.      See Peple v. Peple,

5 Va. App. 414, 419, 364 S.E.2d 232, 236 (1988).     The circuit

court heard the evidence ore tenus and made its own determination.

                                - 4 -
We find no indication that the trial judge applied an incorrect

level of deference to the proceedings in the J&DR court.

                       II.   Finding of Contempt

     Gallahan contends that the trial court erred when it found

him in contempt of court in its order entered January 7, 2000.     In

her responsive pleading, Flood contends that because Gallahan

failed to file a timely appeal of the order, this Court lacks

jurisdiction to hear this argument.      See Rule 5A:6.

     We find that the January 7, 2000 order holding Gallahan in

contempt was not a final order.     The order itself notes that "this

cause is continued."    Therefore, Gallahan's appeal of this issue

is not time-barred.    However, Gallahan endorsed the trial court's

order only as "excepted to," and failed to note any specific

objection to the trial court's decision.     Therefore, he failed to

preserve for appeal any objection to this order.     See Rule 5A:18;

see also Lee v. Lee, 12 Va. App. 512, 404 S.E.2d 736 (1991) (en

banc).

                      III.   Changed Circumstances

     Gallahan also contends that the trial court erred when it

ruled that he had failed to demonstrate a material change in

circumstances warranting a modification in visitation.    As the

party seeking a modification of the visitation order, Gallahan

bore "'the burden of proving, by a preponderance of the evidence,

a material change in circumstances justifying a modification of

the decree.'"   Ohlen v. Shively, 16 Va. App. 419, 423, 430 S.E.2d

                                 - 5 -
559, 561 (1993) (citation omitted).    The trial court applies a

two-pronged test:   "(1) whether there has been a change of

circumstances since the most recent custody award; and (2) whether

such a change would be in the best interests of the child."

Hughes v. Gentry, 18 Va. App. 318, 321, 443 S.E.2d 448, 450 (1994)

(citing Keel v. Keel, 225 Va. 606, 611, 303 S.E.2d 917, 921

(1983)).   "In matters concerning custody and visitation, the

welfare and best interests of the child are the 'primary,

paramount, and controlling considerations.'"    Kogon v. Ulerick, 12

Va. App. 595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).

The trial court's determination of whether a change of

circumstances exists and its evaluation of the best interests of

the child will not be disturbed on appeal if the court's findings

are supported by credible evidence.    See Visikides v. Derr, 3 Va.

App. 69, 70, 348 S.E.2d 40, 41 (1986).

     The trial court specifically asked counsel to articulate the

alleged material changes.   Gallahan's counsel noted only two:     (1)

that Gallahan had visited with Trevor since the March 1996 order;

and (2) that Trevor was now eight years old.    The trial court

found neither proposed ground was a material change in

circumstances, as both were contemplated at the time the order was

originally entered.   Because credible evidence supports the

finding of the trial court, we find no error.




                               - 6 -
     While Gallahan also argues that the consent order was not res

judicata, he raises this argument for the first time on appeal.

We therefore do not consider it further.    See Rule 5A:18.

                       IV.   Matters Not Pleaded

     Gallahan contends that the trial court erred in imposing

sanctions against him and assessing attorney's fees and court

reporter's fees because Flood did not request these awards in her

pleadings.    We find this contention to be without merit.

     Under Code § 8.01-271.1, the signature of a party on a filing

"constitutes a certificate by him that . . . (iii) it is not

interposed for any improper purpose, such as to harass or to cause

unnecessary delay or needless increase in the cost of litigation."

If the court finds that a pleading was interposed for an improper

purpose, the court sua sponte "shall impose upon the person who

signed the paper . . . an appropriate sanction, which may include

an order to pay to the other party or parties the amount of the

reasonable expenses incurred because of the filing of the

pleading, motion, or other paper or making of the motion,

including a reasonable attorney's fee."    Thus, the trial court was

authorized to impose sanctions against Gallahan based upon the

evidence that he filed his motion to compel in order to harass

Flood and make her expend attorney's fees.

     Furthermore, Gallahan's contention that Flood failed to raise

in her pleadings a request for attorney's fees is contradicted by

the record.   Flood sought relief including, "but not limited to,

                                 - 7 -
[Gallahan's] prompt payment of the $1,030 for his share of

counseling, [and] payment of [Flood's] reasonable attorney's fees

. . . ."    Flood also sought, and was denied, attorney's fees in

her subsequent motion filed in circuit court.

                     V.    Assessment of Sanctions

     As noted above, the trial court acted within its authority

when it assessed $900 in attorney's fees as a sanction against

Gallahan for the filing of the frivolous motion to compel.     See

Code § 8.01-271.1.   Evidence that the trial court found to be

credible proved that Gallahan intentionally filed the motion for

an improper purpose.      The sanction award was supported by evidence

in the record and was not an abuse of discretion.

                   VI.    Assessment of Witness' Fees

     An award of costs, like an award of attorney's fees, is a

matter submitted to the sound discretion of the trial court and is

reviewable on appeal only for an abuse of discretion.     See Graves

v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558 (1987).     The

trial court found that Gallahan was liable for $2,189.50 for costs

associated with Meyer's appearance in both the J&DR and circuit

courts.    We find no abuse of discretion in this award of costs.

     Gallahan represented to the J&DR court that he had "ten

pages" of questions to ask Meyer and needed her to be present the

second day of trial.      Nonetheless, Gallahan himself failed to

appear that day.   The J&DR court found that Gallahan was not

excused, noting

                                  - 8 -
           [w]e specifically told him what he needed to
           provide to the Court in order to be excused
           from Court today, and that was not provided.
           There was no medical reason established why
           he could not appear in Court.

No other evidence supported Gallahan's explanation for his

absence.   While Gallahan testified in the circuit court that he

failed to appear for the second day of the J&DR court hearing

because he was sick, the trial court was entitled to determine

whether Gallahan's testimony was credible.

     In addition, Gallahan refused to agree to introduce the

counselor's testimony before the J&DR court so as to avoid the

necessity of her appearing to testify in the circuit court.    The

trial court found that

           given what I've already found to be just
           total lack of merit of the father's position
           in this hearing, and given the unwillingness
           of the father and counsel to agree to some
           kind of an arrangement where Ms. Meyer would
           not have to appear today, and frankly that
           issue was before the Calendar Control Judge,
           it's not like it wasn't raised before, the
           father will be required to pay the $550 that
           brought Ms. Meyer here today.

The trial court acted within its authority when it ordered

Gallahan to pay one-half the expense attributable to Meyer's

appearance, and to bear the costs attributable to her

unnecessary appearances.

                VII.   Assessment of Attorney's Fees

     The decision of the trial court to award attorney's fees is

reviewable solely for abuse of discretion.   See id.   The key to a


                               - 9 -
proper award of counsel fees is reasonableness under all the

circumstances.   See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338

S.E.2d 159, 162 (1985).      "In determining whether an award of

attorney's fees is appropriate, the focus should be on the

parties' bona fide claims and not on the parties' ability to

predict in advance of trial the exact ruling of the court."

Richardson v. Richardson, 30 Va. App. 341, 352, 516 S.E.2d 726,

731 (1999).

     The trial court found Gallahan's motion to be without merit.

In remarks from the bench, the court also noted that

          I'm also mindful that [Gallahan] has
          evidenced a pattern of a lack of respect for
          court orders. That's been amply shown by
          the number of times he's been held in
          contempt. I'm also taking into
          consideration my knowledge of reasonable
          attorney's fees for litigating something of
          this order of magnitude.

     We find no abuse of discretion in the trial court's decision

to order Gallahan to pay $6,000 in attorney's fees.

                     VIII.    Motion for Sanctions

     Gallahan also contends that the trial court erred when it

denied his motion for sanctions against Flood by order entered

February 25, 2000.   He contends that Flood knew or should have

known at the time she filed her petition for a rule to show cause

that he had paid his share of joint counseling costs and that he

was not required under the J&DR court consent order of March 18,




                                  - 10 -
1996 to attend joint counseling sessions.    We find no merit in

this contention.

     In pertinent part, the consent decree provided that

          2. The visitation schedule shall be agreed
          to by the parties based upon the
          recommendation of Patricia H. Meyer, LCSW,
          who shall monitor visitations by
          consultation with the supervisor and joint
          counseling sessions with the parties. The
          parties shall cooperate in initiating
          supervised visitation and dealing
          constructively with the problems that may
          arise through joint counseling with Ms.
          Meyer. The parties shall be equally
          responsible for the costs of joint
          counseling with Ms. Meyer. [Gallahan] shall
          be responsible for the costs associated with
          the supervised visitations recommended by
          Ms. Meyer, including consultations between
          the supervisor and Ms. Meyer that are
          required by Ms. Meyer.

Gallahan was required to pay the costs associated with

supervised visitation and one-half the costs of joint

counseling.   At the time Flood filed her Verified Petition for

Issuance of a Rule to Show Cause, Gallahan was delinquent in

making the necessary payments.     The J&DR court found that

Gallahan owed $1,900 for amounts paid to Meyer for consultations

between September 1996 and December 1998.     While Gallahan was

not found to be in contempt of court for discontinuing the joint

counseling, Flood was awarded costs by both the J&DR court and

the circuit court.     We do not find any abuse of discretion by the

trial court's rejection of Gallahan's motion for sanctions under

these circumstances.


                                - 11 -
                       IX.   Appellate Attorney's Fees

        Flood seeks an award of attorney's fees she incurred

defending this appeal.       We decline to award appellate attorney's

fees.       See O'Loughlin v. O'Loughlin, 23 Va. App. 690, 479 S.E.2d

98 (1996) 1 .

        Accordingly, the decision of the circuit court is summarily

affirmed.

                                                             Affirmed.




        1
       Gallahan has filed a "Motion for Suspension of Execution
of Order." We deny that motion.
     Flood has filed a "Motion for Sanctions." Likewise, we
deny that motion.

                                   - 12 -